Exhibit 10.8

Schedule of Board Fees

 

The Compensation Committee and Board of Directors of Lakeland Financial
Corporation adopted the following fee schedule effective January 1, 2009:

 

Annual Director Retainer:

 

$

15,000

 

 

 

Annual Audit Committee Chairman Retainer:

 

$

19,000

 

 

 

Annual Lead Director and Compensation Committee Chairman Retainer:

 

$

19,000

 

 

 

Annual Governance Committee Chairman Retainer:

 

$

16,000

 

 

 

Board Meeting Fee:

 

$

800

 

per meeting

 

Committee Meeting Fee:

 

$

700

 

per meeting

 

 

 

 